DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
The Amendment filed 1/26/2021 has been entered.  Claims 3-4, 8, 11-12, 15, and 19 are amended.  Claims 1-21 remain pending in the application.  Applicant's amendments to the Claims have overcome the objections and 112(b) rejections previously set forth in the Non-Final Office Action mailed 7/27/2020. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 11, and 21 have been fully considered, but are not persuasive.
Applicant argues based on the specification and claims, the video is not the advertisement and the advertisements are embedded in the videos.
The examiner respectfully disagrees.  Claim 1 recites “the relevant videos include embedded advertisements”.  Taking the broadest reasonable interpretation, a video advertisement is considered to be a relevant video including an embedded advertisement.  
Applicant argues Holley does not teach any of the limitations of claim 1 and Sillerman does not make up for the deficiencies of Holley.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Objections
Claims 11, 12, and 15 are objected to because of the following informalities:  claims 11, 12, and 15 each recite “video selected video”.  The examiner recommends to replace this phrase with “selected video” to improve grammar.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 11 recites the limitation "the group of advertisers" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 further recites the limitation “the video content distribution platform” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12-20 are rejected as being dependent on indefinite claim 11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8-10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Holley et al. (US 2015/0163560 A1) in view of Sillerman (US 2013/0145390 A1).
Regarding claims 1 and 21, Holley teaches: A computer-implemented method of providing reward points associated with products and services of a group of advertisers to a subscriber of a video content distribution platform [(par. 56)], the method comprising: 
displaying a list of available categories offered by the group of advertisers on a screen of a subscriber's device [Menu 320 allows a user to select among exemplary categories of products offered by the advertisers (par. 55-56, Fig. 3 and 5).  Subscriber device (par. 22, Fig. 1)]
receiving a first selection from the subscriber of a desired category from the list of available categories [the user may select a category from the list (par. 56, Fig. 3)]
displaying, on the screen of the subscriber's device, a list of relevant videos from a content library of the video content distribution platform based on the first selection, wherein the relevant videos include embedded advertisements associated with the desired category [Menu 330 lists the various commercials available within the currently-selected category. In the illustrated embodiment, the user has selected “Vehicles” and then has the option to select among four vehicle commercials (par. 56, Fig. 3)]
receiving a second selection from the subscriber of a desired video from the list of relevant videos [The user may select a particular commercial to view (par. 56, Fig. 3)] and 
playing, on the screen of the subscriber's device, the selected video based on the second selection, whereby allowing the subscriber to claim reward points associated with the desired category while watching the selected video [A user may select play button 340 once one or more credit-earning television commercials are selected.  The credits are earned by viewing the commercial (par. 2 and 56, Fig. 3)].
Holley does not explicitly disclose: the list is of rewards, the first selection is of a reward, the advertisements are associated with the reward, and the reward points are associated with the reward.
Sillerman teaches: a list of rewards [rewards from a catalog (par. 96-97, Fig. 15A and 15B)]
a selection of a reward [rewards/prizes can be selected from the catalog using a user interface (par. 96-97, Fig. 15A and 15B)]
advertisements associated with a reward [commercials associated with loyalty (reward) points (par. 19) and therefore associated with the rewards.  Further, there may be a Coke commercial and Coca Cola T-shirt reward (par. 21-24, Fig. 11B)] and 
reward points associated with a reward [reward points are used to redeem rewards (par. 96-97, Fig. 15A-15E)].

Regarding claim 5, Holley and Sillerman teach the method of claim 1; Holley further teaches: while playing the selected video, determining that an embedded advertisement within the selected video is being shown on the screen; displaying a small window on the screen while the selected video is being played [a television commercial may be broadcast on a television channel. During the commercial, an interactive graphical element (e.g., a pop-up) may be presented (par. 17)]
receiving an input from the subscriber caused by the subscriber interacting with the small window [a user is permitted to select the pop-up (par. 17)] and 
providing a predetermined amount of reward points associated with the desired reward of the subscriber to the subscriber, wherein allowing the subscriber to collect the reward points when the selected video is being played without pausing the video ensures an uninterrupted viewing experience to the subscriber [The user may be awarded with an amount of credit for interacting with the pop-up (par. 17 and 37)].
Regarding claim 6, Holley and Sillerman teach the method of claim 5; Holley further teaches: the small window disappears from the screen after a limited time period, and wherein [During the commercial, the interactive graphical element (e.g., a pop-up) is presented (par. 17 and 37)].
Regarding claim 8, Holley and Sillerman teach the method of claim 1; Sillerman further teaches: determining that the subscriber has claimed a sufficient amount of reward points toward the desire reward and displaying on a side of the screen options to allow the subscriber to redeem the desired reward right now or at a later time [Options to redeem the reward at the bottom side of the screen.  Reward points are debited from the viewer’s reward point account (par. 97, Fig. 15C)].
Regarding claim 9, Holley and Sillerman teach the method of claim 1; Holley further teaches: only allowing the subscriber to claim the reward points associated with the desired reward during a first streaming session of the selected video [Television streams (par. 22).  Subscriber earns credits by viewing the commercial (par. 2 and 56, Fig. 3)].
Regarding claim 10, Holley and Sillerman teach the method of claim 1; Sillerman further teaches: the group of advertisers allocates an amount of products and/or services as reward distribution among a group of subscribers of the video content distribution platform in return for receiving media-buying-free advertisements of the products and services on the video content distribution platform [a user redeeming points for a Coca Cola T-shirt (par. 21-24).  Therefore, advertisers may provide products as a reward for subscribers as a free advertisement of the product.].
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Holley et al. (US 2015/0163560 A1) in view of Sillerman (US 2013/0145390 A1) and further in view of Woods (“#Sponsored: The Emergence of Influencer Marketing”).
Regarding claim 2, Holley and Sillerman teach the method of claim 1; Sillerman further teaches: creating the list of relevant videos by: creating a set of entertainment videos [certain shows (par. 54)] 
embedding advertisements of products and/or services of the group of advertisers into the set of entertainment videos [commercials (par. 19)]
associating the embedded advertisements in the set of entertainment videos with the list of available rewards to create the list of relevant videos [loyalty (reward) points are associated with the commercials/advertisements and therefore associated with the rewards (par. 19 and 96, Fig. 15A and 15B)].
Holley and Sillerman do not explicitly disclose: in collaboration with a group of social media influencers (SMIs).
Woods teaches: collaboration with a group of social media influencers (SMIs) [partnering with a social media influencer (page 6-9)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Holley, Sillerman, and Woods before the effective filing date of the claimed invention to modify the method of Holley and Sillerman by incorporating collaboration with a group of social media influencers (SMIs) as disclosed by Woods.  The motivation for doing so would have been to capitalize on consumers’ trust of social media influencers by communicating advertisement messaging through social media influencers, who are trusted nearly as much as a friend (Woods – page 6, lines 11-18).  Therefore, it would have been obvious to combine the teachings of Holley and Sillerman with Woods to obtain the invention as specified in the instant claim.
Regarding claim 3, Holley, Sillerman, and Woods teach the method of claim 2; Woods further teaches: embedding the advertisements of the products and/or services of the group of [product placement (page 15)].
Regarding claim 4, Holley and Sillerman teach the method of claim 3; Woods further teaches: integrating the products and/or services with the narratives of the set of entertainment videos includes creating products and/or services placement advertisements in the set of entertainment videos to tie in the products and/or services with storytelling within the set of entertainment videos [product placement (page 15)].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Holley et al. (US 2015/0163560 A1) in view of Sillerman (US 2013/0145390 A1) and further in view of Davies (WO 2018/154262 A1).
Regarding claim 7, Holley and Sillerman teach the method of claim 5; Holley and Sillerman do not explicitly disclose: the small window includes a countdown timer, and wherein the subscriber claims the reward points by interacting with the small window before the countdown timer reaches zero.  
Davies teaches: the small window includes a countdown timer, and wherein the subscriber claims the reward points by interacting with the small window before the countdown timer reaches zero [displaying a countdown that disappears after a set amount of time (page 15, lines 24-35, Fig. 12).  Receiving reward tokens for interacting with the circle (small window) (page 22, lines 18-24)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Holley, Sillerman, and Davies before the effective filing date of the claimed invention to modify the method of Holley and Sillerman by incorporating the small window includes a countdown timer, and wherein the subscriber claims the reward points by interacting with the small window .
Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Holley et al. (US 2015/0163560 A1) in view of Sillerman (US 2013/0145390 A1), and further in view of Joergens (US 2014/0282676 A1).
Regarding claim 11, Holley teaches: A computer-implemented method of administrating reward points associated with a product or a service to a viewer watching a video selected video containing advertisements on a screen, the method comprising: 
displaying a list of available categories offered by the group of advertisers on a screen of a subscriber's device [Menu 320 allows a user to select among exemplary categories of products offered by the advertisers (par. 55-56, Fig. 3 and 5).  Subscriber device (par. 22, Fig. 1)]
receiving a first selection from the subscriber of a desired category from the list of available categories [the user may select a category from the list (par. 56, Fig. 3)]
displaying, on the screen of the subscriber's device, a list of relevant videos from a content library of the video content distribution platform based on the first selection, wherein the relevant videos include embedded advertisements associated with the desired category [Menu 330 lists the various commercials available within the currently-selected category. In the illustrated embodiment, the user has selected “Vehicles” and then has the option to select among four vehicle commercials (par. 56, Fig. 3)]
[The user may select a particular commercial to view (par. 56, Fig. 3)] and 
playing, on the screen of the subscriber's device, the selected video based on the second selection, whereby allowing the subscriber to claim reward points associated with the desired category while watching the selected video [A user may select play button 340 once one or more credit-earning television commercials are selected.  The credits are earned by viewing the commercial (par. 2 and 56, Fig. 3)]
determining that an advertisement associated with an advertiser is being shown to the viewer watching the video program [confirming that the first commercial has been viewed by the user (par. 2)]
while the advertisement is being shown or immediately after the advertisement has been shown, displaying a pop-up window on the screen [During the commercial, an interactive graphical element (e.g., a pop-up) may be presented (par. 17)]
awaiting the viewer to interact with the pop-up window within a limited time period [When a pop-up is presented by the television receiver during such commercials, the user providing input in response (par. 58)]
if a viewer interaction with the pop-up window is detected within the limited time period, providing a predetermined amount of reward points associated with the advertisement and the advertiser to the viewer [the user providing input in response to such a pop-up may result in the user earning the number of credits indicated (par. 58, Fig. 3)]
if no viewer interaction with the pop-up window is detected within the limited time period, preventing the predetermined amount of reward points associated with the advertisement and the advertiser from being provided to the viewer, wherein the pop-up window disappears [the user only receives the indicated credits if they provide input in response to the pop-up, which is presented only during the commercial (par. 58).  Therefore, if no input is received the user does not received the credit.]
Holley does not explicitly disclose: the list is of rewards, the first selection is of a reward, the advertisements are associated with the reward, the reward points are associated with the reward; and the pop-up window is displayed at an off-center location of the screen. 
Sillerman teaches: a list of rewards [rewards from a catalog (par. 96-97, Fig. 15A and 15B)]
a selection of a reward [rewards/prizes can be selected from the catalog using a user interface (par. 96-97, Fig. 15A and 15B)]
advertisements associated with a reward [commercials associated with loyalty (reward) points (par. 19) and therefore associated with the rewards.  Further, there may be a Coke commercial and Coca Cola T-shirt reward (par. 21-24, Fig. 11B)] and 
reward points associated with a reward [reward points are used to redeem rewards (par. 96-97, Fig. 15A-15E)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Holley and Sillerman before the effective filing date of the claimed invention to modify the method of Holley by incorporating the list of rewards of Sillerman instead of the list of categories, the user selecting a reward, advertisements associated with the reward, and reward points associated with the reward as disclosed by Sillerman.  The motivation for doing so would have been to engage viewers with commercials on television (Sillerman - par. 19).  Therefore, it 
Sillerman does not explicitly disclose: the pop-up window is displayed at an off-center location of the screen.
Joergens teaches: the pop-up window is displayed at an off-center location of the screen [an interactive prompt displayed along the lower portion of the screen (Fig. 4-6)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Holley, Sillerman, and Joergens before the effective filing date of the claimed invention to modify the method of Holley and Sillerman by incorporating the pop-up window being displayed at an off-center location of the screen as disclosed by Joergens.  The motivation for doing so would have been to display the prompt with the advertisement, such that both can be viewed simultaneously (Joergens – Fig. 4).  Therefore, it would have been obvious to combine the teachings of Holley and Sillerman with Joergens to obtain the invention as specified in the instant claim.
Regarding claim 12, Holley, Sillerman, and Joergens teach the method of claim 11; Joergens further teaches: the video selected video includes one of a social media live show being broadcast or an archived social media show being played-back from a video content library [Social media (par. 18).  YouTube (par. 39 and 68)].
Regarding claim 13, Holley, Sillerman, and Joergens teach the method of claim 11; Holley further teaches: the advertisement includes one of: a product placement advertisement, a running banner advertisement, and a standard linear video advertisement [television commercials (par. 56)].
Regarding claim 14, Holley, Sillerman, and Joergens teach the method of claim 11; Joergens further teaches: the pop-up window has a size significantly smaller than the size of the screen so that the pop-up window does not block the screen [(Fig. 4-6)].
Regarding claim 15, Holley, Sillerman, and Joergens teach the method of claim 11; Joergens further teaches: the pop-up window does not interrupt either the video selected video or the advertisement being shown on the screen [prompts are displayed during the commercial (par. 40, Fig. 4-6)].
Regarding claim 16, Holley, Sillerman, and Joergens teach the method of claim 11; Holley further teaches: the viewer interaction with the pop-up window includes one of: a press on the pop-up window, a touch on the pop-up window, a swipe on the pop-up window, a click on the pop-up window, and another form of interaction with the pop-up window [click (par. 37 and 83)].
Regarding claim 17, Holley, Sillerman, and Joergens teach the method of claim 11; Holley further teaches: the viewer does not receive the predetermined amount of reward points associated with the advertisement and the advertiser if the viewer fails to interact with the pop-up window during the limited time period [the user only receives the indicated credits if they provide input in response to the pop-up, which is presented only during the commercial (par. 58).  Therefore, if no input is received the user does not received the credit].
Regarding claim 18, Holley, Sillerman, and Joergens teach the method of claim 11; Holley further teaches: reward points associated with the advertisement and the advertiser are provided to the viewer only if the viewer has actually watched the advertisement, thereby motivating the viewer to watch the advertisement [credits will be earned by viewing the commercial and by interacting with the pop-up (par. 56 and 58, Fig. 3)].
Regarding claim 19, Holley, Sillerman, and Joergens teach the method of claim 11; Holley further teaches: the limited time period is short so that the viewer needs to take prompt action after the pop-up window appears on the screen [the pop-up is only presented during the commercial (par. 58).  Therefore, the user must provide input before the commercial is finished.].
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Holley et al. (US 2015/0163560 A1) in view of Sillerman (US 2013/0145390 A1), further in view of Joergens (US 2014/0282676 A1), and further in view of Davies (WO 2018/154262 A1).
Regarding claim 20, Holley, Sillerman, and Joergens teach the method of claim 11; Holley, Sillerman, and Joergens do not explicitly disclose: the pop-up window includes a countdown timer indicating the remaining time before the pop-up window disappears from the screen.
Davies teaches: the pop-up window includes a countdown timer indicating the remaining time before the pop-up window disappears from the screen [displaying a countdown that disappears after a set amount of time (page 15, lines 24-35, Fig. 12)].
It would have been obvious to one of ordinary skill in the art, having the teachings of Holley, Sillerman, Joergens, and Davies before the effective filing date of the claimed invention to modify the method of Holley, Sillerman, and Joergens by incorporating the pop-up window including a countdown timer indicating the remaining time before the pop-up window disappears from the screen as disclosed by Davies.  The motivation for doing so would have been to indicate a time remaining to complete an action before expiring (Davies – page 12, lines 18-20).  Therefore, it would have been obvious to combine the teachings of Holley, Sillerman, and Joergens with Davies to obtain the invention as specified in the instant claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676.  The examiner can normally be reached on Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER BOYD/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424